Title: Capel & Osgood Hanbury to John Parke Custis, 23 August 1763
From: Capel & Osgood Hanbury
To: Custis, John Parke



Esteemd Friend
London Augt 23. 1763

We have the pleasure to advise the safe arrival of Capt. Esten thy 12 Hds Tobacco by him shall be taken all possible care of. We are not yet ennabled to compleat the Sales of the 12 Hds ⅌ the America owing the meanness of the quality and Badness of the scent of some of it & indeed that 12 Hds were in general so bad that the Buyers would not believe that it was the right

Crops of thy marks—It will be a pleasure to us to receive thy farther Consignments and are with Esteem Thy Assurd Friends

C. & O. Hanbury

